Citation Nr: 0336803	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 317	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1994 to March 
1999.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO decision, which granted 
service connection for migraine headaches and assigned a 10 
percent rating, effective on March 15, 1999.  

The Board notes that, on the VA Form 9 in November 2002, the 
veteran requested a local hearing before a Veteran's Law 
Judge; however, after rescheduling the hearing three times, 
she failed to appear at a hearing scheduled before a Hearing 
Officer in March 2003.  

The veteran has also raised questions concerning the service-
connected seborrheic dermatitis in a recent statement.  This 
matter is referred back to the RO for clarification.  

(This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.)  



REMAND

In the Board's opinion, the medical evidence of record is 
inadequate for purposes of evaluating the severity of the 
service-connected migraine headaches in terms of the 
provisions of 38 C.F.R. § 4.124a including Diagnostic Code 
8100 (2003).  

For example, the June 1999 VA examination was completed in 
connection with her initial claim of service connection for 
migraine headaches.  

The veteran reported that her headaches were occurring 
approximately three times a week, were usually accompanied by 
nausea and blurred vision and lasted all day or for several 
hours.  She further stated that, during these headaches, she 
must lie down quietly and was unable to perform any 
activities.  

Similarly, the subsequent VA examination in January 2002 was 
done for purposes of evaluating her claim of service 
connection.  

The veteran reported having headaches that lasted anywhere 
from 24 hours to a week, occurred off and on for up to three 
to four times a week and were accompanied by sensitivity to 
light, vomiting, dizziness and difficulty remembering the 
smallest thing.  

She went on to report that sometimes she had to have narcotic 
shots, codeine, or prescribed medications, such as Vicodin.  
The veteran also indicated that she had an MRI at an 
emergency room in August 2001.  

The Board notes in this regard that neither the MRI results, 
nor any records of other treatment, are currently part of the 
claims file.  

Other evidence consists of a lay statement by a friend, 
indicating that the veteran had headaches on a daily basis, 
got nauseated and could not rest without some type of pain 
medication.  The friend went on to state that the veteran was 
unable to hold a job because she was sick all the time and 
that, when she did go to work, she got off early because she 
did not feel well.  

Based on the foregoing, the Board finds that a VA 
neurological examination is warranted to ascertain the 
current severity of the service-connected migraine headaches 
in the terms of the Rating Schedule. 

The RO also should take appropriate steps to contact the 
veteran and determine if she would like to have a hearing 
before a Veterans Law Judge.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances VA's obligation to notify her 
about her claim (i.e., what information or evidence is 
required to grant her claim) and to assist her to obtain 
evidence for her claim.  

A preliminary review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in an 
August 2001 letter to the veteran, that letter pertained to 
her claim for service connection of the migraine headaches.  
Thus, she was not properly apprised of the obligations of the 
VA as contained in the VCAA related to her claim for an 
increased rating.  

Accordingly, on remand the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify her of what 
information or evidence was needed from 
her and what VA has done and will do to 
assist her in substantiating her claim of 
an increased rating for the service-
connected migraine headaches.  

2.  The RO should take appropriate steps 
to contact the veteran first to clarify 
whether she still wants a hearing before 
a Veterans Law Judge.   

3.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information regarding all 
treatment for migraine headaches received 
since March 1999.  The RO should 
undertake to obtain all such records from 
VA and any records from identified 
private health care providers, to include 
those documents related to the MRI done 
in August 2001, and incorporate those 
records into the claims folder.  

4.  The RO should then arrange for the 
veteran to undergo a VA neurological 
examination in order to determine the 
current severity the service-connected 
migraine headaches.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a complete medical history.  All clinical 
findings should be reported in detail.  
In particular, the examiner should opine 
as the nature, extent and frequency of 
the attacks related to the service-
connected migraine headaches in terms of 
the Rating Schedule.  Complete rationale 
for all opinions expressed should be 
provided.   

4.  Thereafter, following completion of 
the development requested hereinabove, 
the RO should readjudicate the veteran's 
claim for increase.  If the decision 
remains adverse to the veteran, the RO 
should provide her and her representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



